747 F.2d 456
Charles L. MILLER, Appellant,v.Charles J. BLACK, Warden, Nebraska State Penitentiary, Appellee.
No. 84-1879.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 12, 1984.Decided Oct. 31, 1984.

Appeal from the United States District Court of Nebraska.
Jill Nagy, Lincoln, Neb., for appellant.
Mark D. Starr, Asst. Atty. Gen., Lincoln, Neb., for appellee.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
Charles L. Miller was convicted of burglary, found to be a habitual criminal under Nebraska law and sentenced to a prison term of from ten to fifteen years.  His conviction was summarily affirmed by the Nebraska Supreme Court in an unpublished opinion.  Thereafter, his petition for a writ of habeas corpus, based on a denial of due process because of the alleged insufficiency of the evidence, was denied by the United States District Court for the District of Nebraska, 597 F. Supp. 633.  We affirm the district court for the reasons stated in its unpublished opinion.  See 8th Cir.R. 14.